DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose or suggest, inter alia, a bipolar current control drive circuit for an inductive load comprising: a control circuit configured to adjust a pulse duration of a pulse signal from the pulse signal generator based on a command signal and a detected result on an output side, wherein: the switching transformer includes one primary coil and two secondary coils that are a first secondary coil and a second secondary coil for the primary coil; a first secondary circuit and a second secondary circuit are provided, the first secondary circuit being configured to output, to the inductive load, a direct current resulted from an alternating current from the first secondary coil, the alternating current having been rectified at a first secondary diode and smoothed at a first secondary smoothing capacitor, the second secondary circuit being configured to output, to the inductive load in a reverse orientation to an output orientation of the first secondary circuit, a direct current resulted from an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,567,443 Shiga et al. disclose a power converter with primary and secondary control; US 4,870,555 White discloses a DC to DC with synchronous rectification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY L LAXTON/Primary Examiner, Art Unit 2896                                   11/04/2021